 


109 HCON 195 IH: Commemorating the Armenian Genocide of 1915–1923, urging the Government of the Republic of Turkey to acknowledge the culpability of its predecessor state, the Ottoman Empire, for the Armenian Genocide and engage in rapprochement with the Republic of Armenia and the Armenian people, and supporting the accession of Turkey to the European Union if Turkey meets certain criteria.
U.S. House of Representatives
2005-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 195 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2005 
Mr. Schiff submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Commemorating the Armenian Genocide of 1915–1923, urging the Government of the Republic of Turkey to acknowledge the culpability of its predecessor state, the Ottoman Empire, for the Armenian Genocide and engage in rapprochement with the Republic of Armenia and the Armenian people, and supporting the accession of Turkey to the European Union if Turkey meets certain criteria. 
 
Whereas the 20th century was the bloodiest in history and saw the application of the tools of the modern industrial state to mass killings which have come to be called genocide; 
Whereas 20th century genocides have included the Armenian Genocide, the Holocaust, the Cambodian Genocide, and the Rwandan Genocide; 
Whereas the Government of Sudan is currently engaged in a genocide against the people of Darfur, Sudan; 
Whereas the consequences of these genocides continue to affect all humanity, especially those who have been its victims; 
Whereas only by acknowledging responsibility and reconciling with the victims can a nation or people that committed genocide fully return to the community of nations; 
Whereas the Armenian Genocide was the first genocide of the 20th century; 
Whereas the Armenian Genocide was conceived and carried out by the Ottoman Empire from 1915 to 1923, prior to the establishment of the Republic of Turkey; 
Whereas in August 1914, the Ottoman Government formed a paramilitary organization called the Special Organization; 
Whereas the Special Organization created units called butcher battalions, which were made up of violent criminals released from prison, to carry out the extermination of the Armenian population of the Ottoman Empire; 
Whereas in February 1915, the Ottoman Government ordered Armenian men serving in the army disarmed and organized into forced labor groups; 
Whereas on the night of April 23-24, 1915, hundreds of Armenian intellectuals and community leaders were summarily arrested in Constantinople; 
Whereas this was the first of a series of roundups of Armenian politicians, priests, scientists, lawyers, doctors, and writers of the Ottoman Empire, most of whom were killed soon after; 
Whereas the first mass deportations began in late March 1915 in the region of Cilicia, on the coast of the Mediterranean Sea, according to an extensive plan of deportation and elimination of the Armenian population of the Ottoman Empire that was prepared by Talat Pasha, the head of the government; 
Whereas notices of deportation were posted in public places and the news announced publicly in the streets of Armenian towns and villages; 
Whereas the Ottoman Government’s campaign resulted in the deportation of nearly 2,000,000 Armenians, of whom 1,500,000 men, women, and children were killed, 500,000 survivors were expelled from their homes, and which succeeded in the elimination of the over 2,500-year presence of Armenians in their historic homeland; 
Whereas there are numerous contemporaneous documentations of the Ottoman Government’s campaign against the Armenians, including extensive accounts in Western newspapers and government documents in the national archives of Austria, France, Germany, Great Britain, Russia, the United States, and the Vatican; 
Whereas this documentation unequivocally describes the systematic murder of the Armenian people and the destruction of Armenian life within the Ottoman Empire; 
Whereas Henry Morgenthau Sr., the United States Ambassador to the Ottoman Empire, sent a cable to the United States State Department in 1915: Deportation of and excesses against peaceful Armenians is increasing and from harrowing reports of eye witnesses [sic] it appears that a campaign of race extermination is in progress under a pretext of reprisal against rebellion.; 
Whereas Abram Elkus, who succeeded Morgenthau as United States Ambassador in 1916, sent a cable to Washington that the Ottoman Turks were continuing an . . . unchecked policy of extermination through starvation, exhaustion, and brutality of treatment; 
Whereas in 1920, the Communists came to power in Armenia following an invasion by the Red Army; 
Whereas Armenia was part of the Soviet Union for the next 70 years; 
Whereas the Republic of Armenia is working toward democracy, the rule of law, and a viable free market economy since obtaining its freedom from Soviet rule in 1991; 
Whereas the Republic of Armenia is a member of the Council of Europe, the Organization for Security and Cooperation in Europe, and the North Atlantic Treaty Organization’s Partnership for Peace; 
Whereas the Republic of Armenia is a friend and ally of the United States; 
Whereas the modern Republic of Turkey was founded in 1923; 
Whereas the Republic of Turkey abolished Ottoman institutions, including the sultanate and caliphate, and underwent a period of modernization and westernization; 
Whereas the Republic of Turkey has been a long-standing member of numerous international organizations, including the Council of Europe, the North Atlantic Treaty Organization, and the Organization for Security and Cooperation in Europe; 
Whereas the Republic of Turkey is a friend and ally of the United States; 
Whereas the Republic of Turkey, because of its position at the crossroads of Europe, the Caucasus, Central Asia, and the Middle East, is well positioned to play a leading role in shaping developments in Europe and beyond; 
Whereas the United States has an interest in the stability and economic development of Turkey and the Caucasus region; 
Whereas the Republic of Turkey desires to join the European Union; 
Whereas the European Union and the Republic of Turkey will begin accession talks in October 2005; 
Whereas former Secretary of State Colin Powell welcomed the announcement of accession talks in December 2004 by saying that the United States is confident that the accession process, and Turkey’s eventual membership in the European Union, will bring great benefits to Turkey and to the European Union . . . [t]he Turkish people have much to look forward to . . . [a] Turkey that is firmly anchored in Europe and sharing European values will be a positive force for prosperity and democracy . . . [t]his is good for Turkey, for the broader European region, and for the United States, and that is why successive United States administrations have consistently supported Turkey’s European aspirations; 
Whereas the European Union in 1993 established criteria for membership for Central and Eastern European countries that require that the candidate country must have achieved stability of institutions guaranteeing democracy, the rule of law, human rights, and respect for and protection of minorities, the existence of a functioning market economy as well as the capacity to cope with competitive pressure and market forces within the Union, and the ability to take on the obligations of membership, including adherence to the aims of political, economic, and monetary union; 
Whereas Republic of Turkey is making progress in many of these areas, as reflected in the decision to open accession negotiations; 
Whereas in order to meet the accession criteria regarding the respect for and treatment of minorities, the Republic of Turkey must acknowledge the culpability of its predecessor state, the Ottoman Empire, for the Armenian Genocide; 
Whereas the Republic of Turkey has consistently refused to acknowledge the culpability of its predecessor state, the Ottoman Empire, for the Armenian Genocide; 
Whereas the European Parliament passed a resolution in June 1987 stating that the killing of Armenians living in the territory of the Ottoman Empire constitute genocide within the meaning of the Convention on the Prevention and the Punishment of the Crime of Genocide adopted by the United Nations General Assembly on 9 December 1948; 
Whereas in the 1987 Resolution the European Parliament stated that the refusal by the present Turkish Government to acknowledge the genocide against the Armenian people committed by [the Ottoman] government, [is] an insurmountable obstacle to consideration of the possibility of Turkey’s accession to the Community; 
Whereas the European Parliament, in a resolution passed in November 2000 on Turkey’s progress toward accession to the European Union, called upon Turkey to give fresh support to the Armenian minority, as an important part of Turkish society, in particular by public recognition of the genocide which that minority suffered before the establishment of the modern state of Turkey; 
Whereas the European Parliament passed a resolution in February 2002 reiterating its recognition of the Armenian Genocide and noting that the Turkish regime after the First World War had several of those responsible for the genocide severely punished; 
Whereas the European Parliament, in its December 2004 parliamentary report on Turkey’s progress toward accession to the European Union, urged Turkey to promote the process of reconciliation with the Armenian people by acknowledging the genocide and called on the European Council and Commission to demand that Turkey formally acknowledge the historic reality of the Genocide; 
Whereas the national parliaments of several members of the European Union and a number of other national parliaments have passed resolutions recognizing the Armenian Genocide; 
Whereas in recent years there has been an increasing willingness of Turkish academics, journalists, and others to openly discuss the Armenian Genocide, but this has often been met with hostility by the Government of the Republic of Turkey; 
Whereas a group of historians organized and scheduled an academic conference relating to the Armenian Genocide to take place starting June 1, 2005, at Bosporus University in Istanbul, but the Government of the Republic of Turkey successfully pressured the university to cancel the conference; and 
Whereas the Republic of Turkey’s acknowledgement of the actions of the Ottoman Government, including the terrible tragedy of the Armenian Genocide, will herald a new chapter in the history of the region and usher in a new era of economic, social, and political progress: Now, therefore, be it 
 
That Congress— 
(1)commemorates the victims of the Armenian Genocide of 1915-1923; 
(2)calls upon the President to commemorate the victims of the Armenian Genocide on behalf of the people and Government of the United States; 
(3)calls upon the Government of the Republic of Turkey to acknowledge the culpability of its predecessor state, the Ottoman Empire, for the Armenian Genocide; 
(4)calls upon the Government of the Republic of Turkey to promote rapprochement with the Republic of Armenia and the Armenian people and realize a just resolution; 
(5)supports the accession to the European Union of the Republic of Turkey if Turkey— 
(A)acknowledges the culpability of its predecessor state, the Ottoman Empire for the Armenian Genocide; 
(B)pursues rapprochement with the Republic of Armenia and the Armenian people; and 
(C)meets the other criteria for accession as determined by the European Union; 
(6)calls upon the European Union to look with favor upon any actions by the Government of the Republic of Turkey to acknowledge the culpability of its predecessor state, the Ottoman Empire, for the Armenian Genocide and engage in rapprochement with the Republic of Armenia and the Armenian people; 
(7)stands ready to assist the Republic of Turkey and the Republic of Armenia and the Armenian people in this process; and 
(8)calls upon the President, the Secretary of State, the European Union, and others to assist the Republic of Turkey and the Republic of Armenia and the Armenian people in this process. 
 
